DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Invention I and Invention II, as set forth in the Office action mailed on 9/22/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement among Inventions I and II is withdrawn.  Claims 12-15 , directed to Invention II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Zachary Stern on 1/26/22.
The application has been amended as follows: 
In Claim 1, line 27, change “the connection member” to “the conductive connection member”.
In Claim 12, line 27, change “the connection member” to “the conductive connection member”.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 12, the prior art of record does not teach or suggest a display device comprising: a first substrate comprising a first region and a second region; a second 
The prior art of Abe (US 2017/0235182 A1) discloses a display device (Figures 1-3) comprising: a first substrate comprising a first region and a second region (Figure 1, first region 160, second region 400, first substrate 1000; a second substrate comprising a substrate end portion located in a boundary between the first region and the second region, and overlaps the second region (Figure 1, second substrate 200 is disposed in the second region 400 and ends at a boundary between the first region 160 and the second region 400; Paragraph 0031); and a conductive connection member (Figure 3, conductive connection member 170), the first substrate comprising, in the first region, a first metal layer (Figure 3, first metal layer 40), a first organic insulating layer (Figure 3, first organic insulating layer 108), and an opening portion overlapping the first metal layer (Figure 3, opening portion 1081), and a first transparent conductive layer (Figure 3, first transparent conductive layer 80), the second substrate comprising an inner surface opposing the first substrate, an outer surface opposite to the inner surface, and a second transparent conductive layer formed on the outer surface (Figure 3, second substrate 200 comprises an upper outer surface on which a second transparent conductive layer 210 is formed), the conductive connection member being in contact with the substrate end portion and connecting the first transparent conductive layer and the second transparent conductive layer to each other (Figure 3, conductive 
	Therefore Claims 1 and 12 are allowed. Claims 2-11 and 13-15 are allowed by virtue of their dependence on the allowed claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871